Amond White was tried and convicted of murder in the first degree and sentenced to be electrocuted. Writ of error was taken to the judgment, plaintiff in error contending that the evidence was insufficient to support a conviction of murder in the first degree.
We have examined the evidence carefully and it wholly fails to establish the elements of murder in the first degree as required by our law. A new trial is therefore awarded.
Reversed.
TERRELL, C. J., and WHITFIELD, ELLIS, STRUM, BROWN and BUFORD, J. J., concur. *Page 814